 III the Matter of GORDON P. BROWN, AN INDIVIDUAL DOINGBUSINESSUNDER THE TRADE NAME AND STYLE OF BROWN RADIO SERVICE ANDLABORATORYandNATIONAL ASSOCIATION OF BROADCASTENGINEERS &TECHNICIANSCase No. 3-C-810.-Decided August 26, 1946Mr. Cyril W. O'Gorman,for the Board.Mr. Jacob Ark,of Rochester, N. Y., for the Respondent.Mr. A. T. Powley,of Brooklyn, N. Y., andMr. Charles Snyder,ofRochester, N. Y., for the Union.Mr. James Zett,of counsel to the Board.DECISIONANDORDEROn May 9, 1946, Trial Examiner Irving Rogosin issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and-was engaging in certain unfair laborpractices and recommending that the respondent cease and desist there-from, and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, on June 3, 1946,the respondent filed exception's to the Intermediate Report and asupporting brief.The Board has reviewed the rulings of the Trial Examiner and findsthat no - prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except as hereinafter modified.1.The Trial Examiner found that the strike beginning August 12,1945, was caused by the respondent's unfair labor practices and not, asclaimed by the respondent, by the employees' desire to compel therespondent to comply with a Directive Order of the War Labor Board.It is to be noted in this connection that an unfair labor practice strikedoes not lose its character as such merely because economic reasons may70 N. L. R. B., No. 38.476 BROWN RADIO SERVICE AND LABORATORY477have contributed to or even precipitated the work stoppage.' In thepresent case, it appears that the respondent had been unwilling at thevery outset to engage in the good faith bargaining required under theAct for, as the Trial Examiner found, the respondent originallydelayed bargaining with the Union and finally acceded to the Union'srequest to negotiate with it only after the Union threatened to filestrike notices.Thereafter, the respondent, in disregard of his obli-gation to the statutory representative, unilaterally made changes inwork schedules and gave individual wage increases to employees withinthe bargaining unit represented by the Union.Also during thisperiod the respondent engaged in other illegal conduct, as set forthin the Intermediate Report.Moreover, on the day preceding thestrike, one of the employees complained to the union representativethat the respondent had made the third unilateral change in the workschedule.Thereupon, the union representative made three unsuccess-ful attempts to contact the respondent.Although advised of thesecalls by his secretary, the respondent made no attempt to communicatewith the Union; instead,-he directed his secretary to call a meeting ofhis employees to discuss the Union on August 13, to which meeting hefailed to invite the union representative.Later in the day the Unionfiled a 30-day strike notice pursuant to the War Labor Disputes Act.During the afternoon of the same day the respondent kept the Union'sactivities under surveillance and on that evening the employees heldtheir strike meeting.%The real causes of a strike are to be found "in the whole sequence,of events" 2 preceding it, and this motivation is to be determined "inthe light of the cumulative effect of [the employer's] prior tainted laborpractices." 3Upon the entire record in this case, we conclude that,theafore-mentioned strike was caused by the respondent's unfair laborpractices and' we, therefore, affirm the Trial E'xaminer's findingsthereon 4IN. L R. B.v.Remington Rand, Inc,94 F. (2d) 862, 871-872(C. C. A. 2),cert. denied304 U S 576;N. L R. B. v Stackpole Carbon Co,105 F.(2d) 167,175-'176(C. C. A 3),cert. denied 308 U. S.605 ,Republic Steel Corporation v. N. L. R. B.,107 F. (2d) 472, 478(C C. A. 3),cert.denied except as to other provisions 309 U. S. 684.2N. L. R B. v. BarrettCo., 135 F.(2d) 959, 961-962 (C. C A. 7).B Great Southern Trucking Co. v. N. L. R.B, 127 F.(2d) 180, 186 (C C. A. 4),cert.denied 317 U. S. 652.4 Employee Christ's testimony concerning the strike meeting lends further support to ourconclusion hereinwell, we said that we couldn't go to the meeting because we didn't have Unionrepresentation,and we***didn't feel we would be wise in going to it. Besidesthat, about 2 weeks previously we had received a new schedule which we feel waspretty tough,besides the fact that Mr. Snyder had not been consulted on that too***and we had received remarks from-other operators that were not in theUnion and other operators that were in the Union who talked with Mr. Brown andwe thought Brown would carry this thing out for years. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Trial Examiner also found that the record did not supportthe respondent's contention that some of the striking employees hadengaged in the wrongdoing allegedly committed at the commencementof the strike, and the Trial Examiner therefore rejected the respond-ent's contention that the strikers should be denied reinstatement forthat reason.We affirm this finding. In so concluding, however, theTrial Examiner further stated that he would have reached a similarresult "even if the evidence were sufficient to establish that the controlroom failure was clearly attributable to the strikers."On the con-trary, we do not condone the alleged wrongdoing and we would haveconsidered such misconduct as sufficient justification for discharge ofan employee who had been clearly and unmistakably identified as aparticipant therein.5We find, however, that the record does notidentify any of the striking employees as having engaged in the mis-conduct alleged, and in the absence of such showing we will not, forthat reason, deny reinstatement to any of the employees herein.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations' Act, the National Labor RelationsBoard hereby orders that the respondent, Gordon P. Brown, doingbusiness as Brown Radio Service and Laboratory, Rochester, NewYork, and his agents, successors, and assigns shall :1. Cease and desist from :(a)Refusing to bargain collectively with National Associationof Broadcast Engineers & Technicians as the exclusive representa-tive of all his employees within the appropriate unit described inparagraph 2 (a) of this Order, and from taking unilateral action,without prior consultation with the Union, with respect to rates ofpay, wages, hours of employment, or other conditions of employ-ment affecting the said employees ;(b)Discouraging membership in National Association of Broad-cast Engineers & Technicians or in any other labor organization ofhis employees, by discharging or refusing to reinstate any of hisemployees, or in any manner discriminating in regard to their hireor tenure of employment or any term or condition of employment;(c)Interrogating any of his employees, orally, or by meazis ofemployment applications or any like or similar devices, with regard'to their union membership or affiliations or their sentiments regard-ing unions;(d)Engaging in any surveillance of the union activities of hisemployees ;6Matter ofMt. ClemensPottery Company,et al and S.S.Kresge Company,46 N. L. R.B. 714, 715-761,765, enf'd as modified147 F.(2d) 262(C. C. A. 6). BROWN RADIO SERVICE AND LABORATORY479(e) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist National Association of Broad-cast Engineers & Technicians or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities, for the purposes of collective bar-gaining or other mutual aid and protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds,will effectuate the policies of the Act :(a)Upon request, bargain collectively with National Associationof Broadcast Engineers & Technicians as the exclusive representa-tive of all of his employees performing the duties of radio operatorand studio operator, excluding the chief engineer and assistant chiefengineer, at the respondent's studio and transmitter plant, and ex-cluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, in regard to rates of pay,wages, hours of employment, or other conditions of employment;(b)Offer the employees whose names are set forth in AppendixA of the Intermediate Report attached hereto, immediate and fullreinstatement to their former or substantially equivalent positions, dis-missing, if necessary, any employees who were hired to replace thesaid employees subsequent to August 12, 1945, without prejudice totheir seniority and other rights and privileges;(c)Make whole the said employees whose names are set forth inAppendix A of the Intermediate Report attached hereto, for anyloss of pay they may have suffered by reason of the respondent's dis-crimination against them, by payment to each of them of a sum ofmoney equal to that which each would normally have earned aswages from November 10, 1945, the date on which, after they uncon-ditionally offered to return to work, they were discriminatorily re-fused reinstatement, to the date of the offer of reinstatement, less thenet earnings of each during said period;(d)Post at his broadcasting studio in Rochester, New York, andhis transmitter plant in Brighton, New York, copies of the notice at-tached to the Intermediate Report marked "Appendix A." 6 Copies ofsaid notice, to be furnished by the Regional Director for the ThirdRegion, shall, after being duly signed by the respondent, be postedby the respondent immediately upon receipt thereof and maintained byhim for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.6 Thisnotice, however,shall he, anditherebyis,amended by striking from the firstparagraphthereof thewords"RECOMMENDATIONS Or A TRIALEXAMINER" andsubstituting in lieu thereof the words"A DECISION AND ORDER " 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. GERARD D. REILLY,concurring in part dissenting in part:I concur in this decision, except with respect to the finding that theemployees who participated in the strike are entitled to affirmativerelief under the Act.From the record it appears that the strike notice required underthe War Labor Disputes Act was filed on August 11, 1945, and that theemployees went out on strike the following day without observing the30-day waiting period required under that Act. I would therefore denyreinstatement and back pay to these employees for the reasons setforth in my dissenting opinion inMatter of Republic Steel Corpora-tion,62 N. L. R. B. 1008 (in which I discussed the legislative history ofthe War Labor Disputes Act) .INTERMEDIATE REPORTMr. Cyril W. O'Gorman,for the Board.Mr. Jacob Ark,of Rochester, N. Y., for the respondent.Mr. A. T. Powley,of Brooklyn, N. Y., andMr. Charles Snyder,of Rochester,N. Y., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by National Association of BroadcastEngineers& Technicians, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Third Region(Buffalo, New York), issued its complaint dated March 25, 1946, against GordonP.Brown, an individual, doing business under the trade name and style ofBrown Radio Service and Laboratory, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon the respondent and the Union.-With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) since on or about January 30, 1945 has vilified, dis-paraged, and expressed disapproval of the Union ; interrogated his employeesconcerning their union affiliations ; urged, persuaded and warned them againstmembership in, or assistance to the Union ; threatened them with discharge orother' reprisals if they joined or assisted the Union , for the purpose of discourag-ing membership in or assistance to. the Union, granted a wage increase to someof his employees on or about April 10, 1945; and from on or about January 30,1945, to date, has kept under surveillance the union activities of his employees;'(2) on or about November 10, 1945, refused and has since continued to refuse1As amended during the hearing, over the objection of the respondent,to allegesurveillance. BROWN RADIO SERVICE AND LABORATORY481to reinstate certain of his employees who had concertedly ceased work and goneon strike on or about August 11, 1945, as a result'of the respondent's unfair laborpractices and who thereafter, on or about November 8, 1945, had applied for re-instatement, thereby discriminating in regard to the hire or tenureor terms orconditions of employment of the said employees, and therebydiscouraging mem-bership inthe Union; 2 (3) since on or about November 20, 1944, andat all timesthereafter, has failed and refused to bargain collectively with the Union notwith-standing that the Union had at all times since October 18, 1944, been the rep-resentative of a majority of the employeesin anappropriateunit, and has, onor about December 23, 1944, and thereafter, bargained directly and individuallywith his employees within the appropriate unit concerning rates of pay,wages,hours of employment and other conditions of employment,and granted wageincreasesto such employees; and (4) by the foregoing acts, has interfered with,restrained, and coerced his employees in the exercise of the rights guaranteed inSection 7 of the Act.The respondent, in his answer filed April 9, 1946, admitted the allegationsconcerning the nature and extent of his operations, and the designation of theUnion on or about October 18, 1944, as the exclusive representative of theemployees in the appropriate unit, but denied the commission of any unfairlabor practices.Pursuant to notice a hearing was held at Rochester, New York, on April9 and 10, 1946, before Irving Rogosin, the Trial Examiner duly designated bythe Chief Trial ExaminerThe Board and the respondent were represented bycounmel, and the Union by its iepresentatives.All parties participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues: At theclose of the Board's case, the respondent moved to dismiss the complaint.Themotion was denied., Motions to conform the pleadings to the proof withrespect to formal matters not affecting the substantiveissueswere grantedwithout objection at the close of the evidenceCounsel for the Board and forthe respondent availed themselves of the opportunity afforded all parties to argueorally upon the record.Although afforded an opportunity to do so, none of theparties has filed a brief.Upon the entire record in the case, from his observation of the witnesses,and upon the basis of a view of the respondent's broadcasting studio -takenbefore the close of the hearing, the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTGordon P. Brown, an individual doing business under the trade name andstyle of Brown Radio Service and Laboratory, maintaining his principal' officeand radio broadcasting station under the call letters WSAY, at Rochester, NewYork, and operating a transmitting plant in conjunction therewith in the Town-ship of Brighton, County of Monroe, State of New York, has been engaged since1936 in the transmission by radio of entertainment, advertising, and intelligenceunder license granted by the Federal Communications Commission, into andthrough the State of New York and into and through states of the United Statesother than the State of New York. The radio programs transmitted by Station2The employees involved areJoseph DuranteClaraWestonHelen ChristPrank CiccoiiccoBeryl Shay 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDWSAY are heard in States of the United States other than the State of NewYork.Programs are also transmitted by direct telephone wire from pointslocated in the States of California, Illinois, Florida, and other States of theUnited States to radio Station WSAY in Rochester and then transmitted byStationWSAY over the air. The station serves almost daily as an outlet fortheMutual Broadcasting System and the American Broadcasting CompanySystem as part of the so-called Mutual and ABC networks. Approximately 75percent of the radio time of Station WSAY is devoted to sustaining and com-mercial programs of national origin, originating from points outside the Stateof New York. Programs transmitted over the air from this station are re-ceived in states outside the State of New York. The respondent concedes thathe is engaged in commerce within the meaning of the Act iII.THE ORGANIZATIONINVOLVEDNational Association of Broadcast Engineers & Technicians is an unaffiliatedlabor organization admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit and representation by the Union of a majority thereinThe respondent conceded at the hearing, as he had in his answer, that the unitalleged in the complaint to be appropriate constitutes an appropriate unit forthe purposes of collective bargaining within the meaning of the Act; and thata majority of the employees in the said unit designated the Union as theirexclusive bargaining representative on or about October 18, 1944, as establishedby a cross-check conducted under the supervision of the Regional Director ofthe Third Region of the Board.'The undersigned finds, accordingly, that all employees of the respondent per-forming the duties of radio operator and studio operator, excluding the chiefengineer and assistant chief engineer, at the respondent's studio and transmitterplant, and excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.The undersigned further finds that at all times since October 18, 1944, theUnion has been the duly designated representative of a majority of the employeesin the said appropriate unit, and that by virtue of Section 9 (a) of the Act was,on October 18, 1944, and has since been, at all times material herein, the exclusiverepresentatives of all the employees in the said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours, and other conditions ofemployment.2.The refusal to bargain(a) Sequence of eventsEarly in November 1944, following notification by the Regional Director to theparties of the selection of the Union, Allan T. Powley, president of the Union,The findings in this section are based upon the allegationsin the complaint and therespondent's answer thereto, the testimony of the respondent, GordonP. Brown, and theconcession of counsel for the respondent at the hearing.There were five employees in the unit, all of whom designated the Union as theircollective bargaining representative. BROWN RADIO SERVICE AND LABORATORY483attempted to communicate with the respondent to commence negotiations for acontract.Powley telephoned the studio daily over a period of 4 to 6 days, whilehe was in Rochester negotiating with other local radio stations, identified himselfto the switchboard operator, as well as to the respondent's assistant and personalsecretary, and, after stating the nature of his business, requested that therespondent communicate with him at his hotel in Rochester.At no time duringPowley's stay in Rochester did the respondent communicate with himLaterthat month Powley, accompanied by Charles F. Snyder, chairman of the Roches-ter chapter of the Union, after having attempted without success to reach Brownat his transmitter plant in Brighton, New York, drove to his homeHe wasinformed that Brown was not in, but when Powley announced that "a man fromWashington [was] looking for him," he was finally ushered into Brown's officeat his home. Snyder did not accompany him into the house, but remained in thecar.Powley submitted a proposed contract to Brown and requested that adate be set for a conference.Brown asked for an opportunity to consider thecontract, informed Powley that he intended to be in Washington on December 1and suggested a meeting at the Hamilton Hotels Brown was not in Washingtonon or about that date, nor did he communicate with Powley at the time.Shortly afterward, Snyder called on Brown at his transmitter station andrequested him to set a elate for a conference, suggesting that he submit a -counter-proposal.Brown stated that he would be unable to meet with the union repre-sentatives until the beginning of the year or until such time as he had com-pleted the construction of a new transmitter which he was then installing. Snyderrejected this as unsatisfactory.On December 11, 1944, Powley wrote the respondent that the Union had beenendeavoring to initiate contract negotiations since it had been "certified," andcomplained of the respondent's failure to keep the appointment of December 1,as well as of the futile attempts of Snyder to reach the respondent.The letterfurther stated that unless the respondent communicated with Snyder by December15, and informed him that he was prepared to begin negotiations, a 30-day strikenotice would be filed.Brown replied by telephone requesting that Powley delaythe filing of a strike notice for 10 days.Powley agreed to wait until December23, and advised him that if he failed to confer with Snyder in the meantime hewould proceed with the strike notice.Soon afterward, on or about December 14,Snyder learned from the employees that the respondent had inaugurated a changein the hours of work in the operators' schedule. Snyder notified Powley inWashington and was advised that he would request the services of a Conciliator.Powley thereupon instructed the attorney for the Union to arrange for a con-ciliator to confer with Snyder and the respondent in Rochester.'At the conference held at the office of the respondent on December 18, 1944,attended by Snyder, Brown, and the Conciliator, the change in the workingAlthough there is a conflict in the testimony as to whether a definite appointment wasmade on this occasion,or whether,as contended by Brown, he merely stated that heanticipated being in Washington at about that time and suggested that Powley communi-cate with him at the hotel where he usually stayed, the undersigned finds, upon the basisof Powley's credible testimony that he subsequently telephoned the hotel on November 30and on the next 2 days to ascertain whether Brown had registered there, that Brown didin fact make a definite appointment which he failed to keep without notifying Powley.Some support for this conclusion is found in a letter from Powley to Brown, datedDecember 11, 1944, received in evidence, in which Powley referred to Brown's failure tokeep that appointment.Although the respondent testified that it was he who called in the Conciliator, theundersigned does not credit his testimony as against Snyd'er's and Powley's,upon thebasis of which the above finding is made.712344-47-vol. 70-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDschedule was discussed with the union representative for the first timeItwasagreed that the employees would continue working in accordance with the newschedule, which was to have become effective the day before, for a trial period of1 or 2 weeks, upon the respondent's assurance that he would provide the employeeswith some relief.A further conference was held at the respondent's office between Snyder andBrown on December 23, 1944, at which, Brown submitted his counterproposal.Snyder examined it and stated that he would submit it to' the members of theUnion employed by the respondent and would communicate with him after theyhad considered it.The parties were unable to reach agreement upon most ofthe substantive provisions of a contract, and again enlisted the services of theConciliator.On January 11, 1945, after a conference participated in by the Con-ciliator, a memorandum was prepared indicating the issues upon which the partieshad reached agreement, as well as those upon which the parties were in dispute,and the matter was submitted to the Regional War Labor Board. On July 10,1945, following hearings held on March 0 and 13, 1945, that agency issued itsDirective Order."On or about July 18, 1945, Howard B. Mouatt, secretary-treasurer of theRochester chapter of the Union, telephoned Brown and requested a meeting forthe purpose of embodying the terms of the Directive in a collective bargainingagreementBrown inquired as to the date of the "dead line" and, when Mouattreferred him to the Directive, Brown stated that there would be a "slight delay,"inasmuch as he intended to file a petition for reviewA petition for reconsidera-tion filed by the respondent was denied by the Regional War Labor Board onAugust 9, 1945, the Industry members dissenting, and the respondent thereuponappealed to the National War Labor Board.On the morning of August 12, 1945, the radio and studio operators of therespondent concertedly remained away from work, and went on strike undercircumstances related hereinafter.They have not since been reinstated.(b)The respondent's unilateral action following the designation of the Union1.The change in the operators' work scheduleAs has already been indicated, the respondent, shortly before December 17,1944, changed the operators' work schedule without previously consulting withthe Union.Although Brown himself, in his testimony, was not certain whetherthe change was made before or after the conference held on December 18 at whichSnyder and the Conciliator were present, he admitted that the schedule had beenprepared "just prior" to the conference.The schedule itself indicates upon itsface that it was to have become effective on December 17, the day before the.conference with the Conciliator. In any event, there was no showing that therespondent had consulted with the Union before posting the new schedule abouta week prior to its effective date.At the close of the conference, according toBrown's' testimony, the employees threatened to strike if required to work inaccordance with that schedule.Defending his right to change the work schedule, the respondent contended atthe hearing that the new schedules were similar to those which had formerly beenin use from the time the radio station was first operated until the outbreak ofthe warThereafter, due to the manpower shortage among operators, the re-spondent contended he employed more operators than were actually requiredfor the operation of the station.Thus, the change in schedule, according to him,GNo evidence was adduced at the hearing in the instant proceeding as to the provisionsof the Directive.- BROWN RADIO SERVICE AND LABORATORY485was not actually a change, but a return to the schedule which had formerly beenin effect.A further change in the schedule was inaugurated by the respondent, effectiveMarch 28, 1945.This, according to him, was for the purpose of releasing em-ployee Durante from his duties as a control room operator to assist the respondentin the construction of his new transmitter station.A subsequent change in the operators' schedule a week or two before August 12,culminated in the strike on that date.Whatever the necessity, from the respondent's standpoint, for the change inworking schedule, the question is whether the respondent instituted a change inthe hours of work after the designation of the Union without prior consultationwith it, and in derogation of its righfs as exclusive collective bargaining repre-sentative.It is clear, upon the record, that this must be answered in theaffirmative.2.The granting of individual wage increasesOn or about April 10, 1945, while the dispute between the respondent and theUnion was pending before the War Labor Board, the respondent granted BerylShay, a control and transmitter operator, a weekly wage increase of $10. Thereis a square conflict as to whether the respondent did so without first communicat-ing with the Union.Both Brown and his assistant and personal secretary, JeriSanders, testified that Brown telephoned Union Representative Snyder beforeacceding to Shay's demand. Snyder categorically denied that he had ever beennotified by the respondent of his intention to grant the wage increase.Brown'stestimony, that on the occasion when he informed Snyder that he proposed to grantthe wage increase, Snyder adopted a "lackadaisical" attitude and stated, "It's okaywith me," is inherently improbable.Brown conceded at the hearing that, duringthe entire period when Snyder was meeting with him, Snyder was attempting toobtain a general wage increase for all the employees who were members of theUnion, and that Snyder was vigorous in presenting his demands for a generalwage increase, both before the War Labor Board and at conferences at which theConciliator was present.Brown further testified that on the occasion when heinformed Snyder of the proposed increase to Shay, Snyder' made no demand for awage increase in behalf of any of the other employees in the unit, but acquiescedin the granting of the $10 weekly wage increase to Shay. It is illogical to believethat the Union would have consented to the respondent's granting of a wage in-,crease to an individual member at a time when it was attempting to negotiate ageneral increase for all the members whom it represented. The undersigned doesnot credit Brown's testimony that he notified the Union prior to granting thewage increase, and that the Union acquiesced in the respondent's action, but finds,on the contrary, that Brown did not communicate with the Union prior to grant-ing the wage increase, and did in fact grant it without prior consultation with it,notwithstanding that the Union was then, and had been, the exclusive bargainingrepresentative of the employees in the unit, and had been attempting to bargainwith the respondent at the time involved.On May 22, 1945, the respondent filed a Form 10 application with the WarLabor Board for an increase of $7.50 weekly to two technicians, one of whomwas Shay, effective April 15, 1945.Although the application disclosed that theUnion was the "duly recognized" labor organization representing the employeesinvolved in the application, the respondent did not request the Union to join inthe application, nor did it submit the same to the Union for its approval.Theonly explanation for the absence of the Union's participation in the applicationwas that when the respondent submitted it to the War Labor Board, and wasinformed that the Union would be required to join in the application, Brown 486DECISIONSOF NATIONALLABOR RELATIONS BOARDrequested that agency to forward a copy to Union Representative Snyder.Snyder did in fact receive a copy of this application from the War Labor Board,and learned for the first time of the wage increase to Beryl Shay.Shay continued to receive the $10 increase until about the first of June, 1945,when, s&era1 days after her return from her vacation, the respondent withdrewthe increase, informing her that it was because of the Union's objection, andremarking, "That's your Union for you." Shay replied that if the Union wasopposed to her increase, "evidently there was a reason" for it, and that she wascontent to await War Labor Board action.' Brown commented that the WarLabor Board had no authority to enforce its directives ; that it could no moreenforce them against him than it had been able to in theMontgomery Wardcase;that he would litigate the case through the courts ; and that Shay would be "oldand gray" before she received any benefit from the War Labor Board's directives.She rejoined, "that would be all right, when I got too old and too tired of fighting,I would quitWith respect to a wage increase also granted to Salvatore Tomaselli, a radiooperator in the appropriate unit on or about February 7, 1945, the respondentconceded that he granted it without prior consultation with the Union.It is clear from the foregoing, and the undersigned finds, that on at least thetwo occasions herein referred to, the respondent granted unilateral wage increasesto employees in the appropriate unit, after the designation of the Union as theexclusive collective bargaining representative, without prior consultation withthe said Union.B. The unfair labor practice strikeOn Saturday, August 11, 1945, Snyder learned from some of the employees atthe radio station that the work schedule had again been changed and that thehours of work were unsatisfactory. Snyder thereupon telephoned the station,but was unable to reach the respondentHe did, however, speak to Jeri Sanders,the respondent's assistant and personal secretary, on three occasions during thatday, and informed her that it was very urgent that he reach the respondent.Sanders was unable to reach Brown, but telephoned his attorney, Jacob Ark, whoin turn communicated with Snyder. Snyder inquired whether Brown intended todo anything regarding the prevailing conditions at the studio and the War LaborBoard Directive.When informed that Ark had been unable to reach Brown butthat, as far as Ark knew, Brown did not intend to comply, Snyder stated that hewould file a 30-day strike notice.Ark suggested that he do so, and in the eventBrown changed his decision, the strike notice could then be withdrawn. Snyderlater notified Sanders of his intention to file the strike notice.Later that day, when Sanders informed Brown that Snyder was filing thestrike notice, Brown instructed her to notify the employees that there wouldbe a,meeting of the employees on the following Monday. Sanders prepared thefollowing inter-office communication which was posted in the control room :To: OperatorsDateAUGUST 11, 1945Re:From : Jeri SandersMonday, August 13, at 2: 00 P. M there will be a meeting in Mr. Brown'soffice for all, operators regarding the Union.JERI SANDERS.'Although the respondent denied the statements attributed to hint by Shay, the under-signed does not credit his denials. BROWN RADIO SERVICE AND LABORATORY487Helen Christ, when informed of the meeting, after conferring with other em-ployees, told Sanders that the employees could not meet with Brown unlessa union representative was present. Sanders made some ambiguous comment,remarking that she did not know what to do about it, but told Christ to notifyall the employees about the meetingWhen Christ informed her that "Steve,Frank and Louette," not otherwise identified in the record, would be working,Sanders replied "Oh, they won't come, but be sure that Joe [Durante] * * *Beryl [Shay] * * * [Christ] and Clara [Weston] [are] there" Accordingto Sanders' testimony, Brown instructed her to notify Snyder of the contem-plated meeting, but she informed him that Snyder had already been advised ofthe meeting by one of the union members.' At the hearing, Brown testifiedthat he was unable to recall the purpose of the meeting.During the course of the day. Snyder, who had been in communication withHelen Christ, learned from her of the meetingHe advised her to instruct theemployees not to attend since he had not been invited to be present. The meetingwas not held. Later that day Snyder served written notice upon the respondent,copies of which were sent to the Board and the Secretary of Labor, that therespondent's broadcast technicians would exercise their right to strike underthe Smith-Connally Act 30 days from that date because of the respondent'sfailure to comply with the War Labor Board Directive and to negotiate acontract in good faith.The same day all the employees, except Shay, who was absent from the city,met and agreed to strike. On the next morning, Sunday, August 12, none of theoperators reported for work.Elmer J. Walz, manager in charge of stationoperations, testified, without contradiction, that as a result of telephonic advicefrom the Mutual Broadcasting System the previous day, he had instructed em-ployee Clara Weston, the last operator on duty that evening, to notify theoperator who was scheduled to open the station the following morning, to reportfor work at 7 o'clock, 1 hour earlier than usual, because of an important an-nouncement expected from Washington in connection with V-J Day.Thefollowing morning,Walz arrived at the studio at 6: 30.When it became ap-parent that none of the operators were reporting, Walz, after ascertaining thatnone of the operators had reported at the transmitter site, notified the respondent.Brown himself went to the transmitter and instructed Walz to send for AssistantEngineer Johnson to have him "put the control room on the air "When Johnsonarrived and attempted to do so, he discovered that the control room failed tofunction.An investigation revealed that tubes had been removed from thecircuits, plugs_ connecting microphones in the studios had been removed fromthe sockets, and other measures taken to render the control room inoperative.The station was "off the air" for about an hour. At about 9 o'clock in the morn-ing operating facilities had been restored and broadcasting was resumed.At about 12:30 in the morning of August 14, 1945, the Union, through itscounsel, Thomas X. Dunn, telegraphed the respondent that it had notified theNationalWar Labor Board of the respondent's refusal to comply with itsdirective, and offered unconditionally to return to work "providing you complywith order of Board."An immediate reply was requested.10Apparently nonewas sent, but on August 16 the respondent wrote to the "Chairman of NLRB"informing him of the "walkout perpetrated in violation of NWLB rules and0 The circumstances under which Sanders learned that Snyder had been informed of thescheduled meeting are discussed hereinafter in connection with the allegations of surveil-lance.10The telegram was datelined,Washington,D. C. August 13, 1945, 12 : 31 P. M. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedure," enclosing photostatic copies of the respondent's petition for reviewof the Board's Directive Order, petition for reconsideration, notice of denialof the petition for reconsideration, and the strike notice by Snyder, datedAugust 11.The letter, after deploring the action of the employees and theUnion in concertedly ceasing work on"the day most important to radio station's(sic)because of V-J Day news,"continued,In creating the walkouton one ofWSAY'Smost important days of itsexistence(sic)in violation.of the no strike clause and notification Exhibit#411 as well as violation of WLB Rules and Procedure which calls for nostrike while actions are still pending before the board, the Union employeeshave in the eyes of WSAY left its employ permanentlyAs a result of this walkout which the Union Members thought wouldcrippleWSAYon one of its most important days of its whole existenceWSAY wants no further negotiations with its former employees who,themselves terminated their employment with WSAY.The employees remained on strike until November 8, 1945. On that date,the Union's counsel wired the respondent as follows :On behalf of your employees make unconditional and unqualified offer toreturn to work please reply immediately.The respondent replied by wire on November 10, 1945, that he would bepleased to discuss with the Union's local representative the reemployment ofhis "former NABET employees."-The respondent had in the meantime replaced the striking employees withoperators who subsequently became members of the Union'A conference was thereupon held between Brown and Snyder at the respondent'sstation at which several of the striking employees were present.The evidenceis conflicting as to what occurred at this meeting, Brown testifying that the strik-ing employees, through their union representative, offered to return to workprovided he signed a contract in accordance with the War Labor Board Directive;Snyder and the employees who were present at the conference, testifying thatBrown offered to reinstate the strikers provided the Union executed the contractwhich he had proposed on December 23, 1944, and agreed to a no-strike clause.In view of Brown's testimony that he considered it imperative that he receiveassurances that the employees would not engage in further strikes, and thusprevent him from fulfilling his obligation to the Federal Communications Com-mission to maintain uninterrupted broadcasting facilities ; his uncompromisingpositionwith respect to collective bargaining except upon relatively minormatters ; his disregard of the Union in dealing with his employees upon matterswhich were appropriate and essential subjects of collective bargaining ; hisposition at the very outset, following the strike, that he considered that thestrikers had lost their status as employees, as evidenced in his letter addressedto the Chairman of the Board ; and especially in view of the Union's telegraphicunconditional offer to return to work in behalf of the employees, as contrastedwith the earlier offer to return upon condition that the respondent comply withtheWar Labor Board Directive, which the Union subsequently abandoned, theundersigned concludes and finds, upon the basis of the foregoing, as well as thecredible testimony of Board witnesses, that the strikers, through their designatedrepresentative, unconditionally offered to return to work on November 8, 1945,u Reference here was to the 30-day strike notice, dated August 11, one of theenclosures.An aggregate of 20 employees were hired to replace the striking employees from thedate of the strike to the time of the hearing.All of the striking employeeshad beenreplacedprior to-the unconditionalapplication for reinstatement. BROWN RADIO SERVICE AND LABORATORY489but that the respondent rejected that offer, and countered with the proposal thathe would reinstate those employees provided they signed his original counter-proposal and agreed to a no-strike provision.Early in December 1945, following the filing of the original charge herein,Snyder, together with Board agents of the Regional office, again conferred withthe respondent.Snyder, in an attempt to resume contract negotiations, askedBrown which, if any, of the disputed issues he was willing to concede under theWar Labor Directive,but Brown was adamant,and would make no concession.Snyder again requested the reinstatement of the striking employees,but Brownadhered to his former position, namely, that he would not reinstate the employees,unless they signed the contract which he had originally presented, and agreedto a no-strike provision.°C Interference, restraint,and coercionWhen Helen Christ entered the employ of the respondent on or about January31, 1945, she was interviewed by Brown. Inquestioningher as to her attitudeabout unions, he mentioned theMontgomery Wardcase, remarking that "theGovernment wasn't telling them what to do and [that] he didn't feel the Govern-ment should tell him what to do either."" Later that evening, he presented herwith a statement for her signature, and asked her whether she wanted to join,theUnion.The statement, after reciting that she certified that she was theholder of the requisite operator's license,and expressingher desire to acceptemployment at a stated hourly rate, continued,It is my understanding that I may or may not join a union. And whetheror not I join a union my status as an operator will not be effected (sic), andthat I will not be forced to join a union to maintainmy positionwith WSAY'unlessI so desire.In view of the above it is my desire to join the unionnot to join theunion.She stated that she would not join the Union and, according to her credibletestimony, Brown thereupon deleted the words "to join the union," in the state-ment."Several weeks later, while Christ was in the control room with Brown, hesuggestedtoher that another vote be taken among the employees "to seewhether there was a majority of Union members in the control room," statingthat "he would count [Assistant Chief Engineer] Johnson and Marion Stillmanand [Helen Christ] as not joining the Union . . .Miss Christ told him that shehad not yet decided whether she would join." She subsequently joined the Union,and participated in the strike.Francis Ciccoricco, who was employed by the respondent on July 19, 1945, wasnot asked to sign a statement similar to that signed by Helen Christ"" He11 It will be recalled that Brown made statements of a similar nature to Beryl Shayfollowingthe withdrawalof herwage increase.In view of this,and the general credi-bility ofHelen Chiist's testimony the undersigned rejects Brown's denial.14 A similarstatementwas signedby employee Dewitt F Bogart on May 5,1945, to theeffect thathe did not desire to join theUnion.Bogart,however, unlike Helen Christ,did not subsequently become a member of the UnionThe statementsigned by Bogartcontainedthe followingconcludingparagraph : It isunderstoodhowever thatif at anytimemy union status is changed,thatIwill immediatelynotify WSAYlbThis finding is based upon the credible and undenied testimony of Helen Christ.The respondenttestified that it hadbeen hispracticeto require all applicants foremployment to sign such a statementand, that althoughit should have been required inevery instance,he wasunable to statethat ithad been.No explanationwas offered for thefailure topresent Ciccoricco with a statementfor his signatureLater, however, follow-ing a conferenceat the Regionaloffice, regarding the original charge, when he was in- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas, however, informed by Brown that Brown was aware that the War LaborBoard had issued its Directive, but that he was "not going to worry about it "Brown also advised him that "every thing [would] he all right" if he did notjoin the Union, and work[ed] along with [Dewitt] Bogart," a non-union trans-mitter operator.Ciccoricco, nevertheless, joined the Union several days later.At about that time, while he was on his way to the studio, Brown told him notto talk to any of the operators, and reiterated that if he did not join theUnion, "everything [would] be all right with [him]." 17About May 23, 1945, after the respondent's new transmitter station "went onthe air," Beryl Shay visited the transmitter in the company of an employee whowas leaving the respondent's employ.Shay, who had the iequired license, andhad been anxious to work at the transmitter station, asked Brown why shecould not work there 19 Brown stated that inasmuch as she was a member ofthe Union, it would not be a "very good spot" for her to be -in, in the eventthe Union should call a strike.Although Brown denied the remarks attributedto him on this occasion, the undersigned does not credit his denial.19On another occasion at or about this time, Shay mentioned to Brown thatshe had received "a ticket" for illegal parking, and "wondered if [she wouldhave to] go to jail."Brown commented that "it would be a good idea becauso."itwould prevent her from being "so active in the Union." Brown admittedthat he had had the conversation adverted to by Shay, and that he had said,"You will probably get locked up," but denied any reference to her union mem-bership.Although the undersigned credits Shay's version of the incident, espe-cially in view of his demonstrated antipathy toward the Union, it is apparentthat the conversation was carried on in a somewhat bantering vein.Neverthe-less, it serves as a further manifestation of the respondent's intent to discour-age membership in the Union.The surveillance of.the employees' union activityOn August 11, 1945, according to the testimony of Jeri Sanders, the respond-ent's assistant and personal secretary, she was unintentionally "cut in" by theswitchboard operator on a telephone conversation between Helen Christ andUnion Representative Snyder, in which Snyder was identified, and overheardChrist inform him of the meeting in regard to the Union scheduled by the respond-ent for the following Monday morning.Although the undersigned accepts hertestimony that she was unintentionally "cut in" on this telephone call, no expla-nation was given for the fact that she listened in on the conversation after dis-covering that the line was engaged.During the course of the same day, however,while Sanders was relieving the regular switchboard operator, she was observedby former Chief Announcer Paul Robinson deliberately listening in on a line fromformed that the use of the statement might constitute an unfair labor practice, hediscontinued the practice.17Although Brown denied the statements attributed to him by Ciccoricco, the under-signed does not credit his denials.18According to Shay's uncontradicted testimony,which the undersigned credits, theregulations of the Federal Communications Commission require a first-class radio operatorto operate a radio transmitter for a certain length of time during each 5-year period toqualify for renewal of the license.19 Shay testified,without contradiction,that when she was first employed, Brown dis-cussed with her the transmitter station which he then contemplated erecting.Shayremarked that it would be pleasant working at the site, and that she might garden there.(Note: The transcript of the testimony at page 158, lines 7-8, erroneously quotes Shay assaying,' "That would be nice working out there, I could guard it . .The recordis hereby corrected to substitute"garden it" for "guard it.")Brown agreed that "the airwould be fine,"from which she inferred that he would permit her to work there. BROWN RADIO SERVICE AND LABORATORY491the control room in which Helen Christ was on duty. According to Robinson'scredible and uncontradicted testimony, he reported to Christ several days laterthat Sanders had been listening in at the switchboard on the control room linewhile Christ was on the telephone.He also informed Christ that when he ap-proached Sanders for information, while she was at the switchboard, with thelistening key adjusted to intercept calls to and from the control room, Sanders"motioned [him] away from the [switch] board, saying, `I want to hear what isgoing on here.' "As has already been stated, Christ had telephoned Snyder fromthe control room several times during the course of that day 2°In view of the fact that this incident occurred on the day before the strike, whenSnyder was attempting to reach the respondent and had threatened to file a 30-daystrike notice ; the fact that Sanders had communicated to Brown the informationshe had acquired as a result of having overheard a telephone conversation betweena union member and the union representative; Sanders' admission that she hadlistened in on a conversation between those persons that day ; the respondent'sgeneral attitude of antipathy toward the Union ; and Sanders' failure to deny thestatements and conduct attributed to her in this connection, the undersigned findsthat the respondent, through its agent, by the foregoing conduct kept the unionactivities of his employees under surveillance.Respondent's contentions;concluding findingsA. The refusal to bargainAn analysis of the events which transpired reveals that from early inNovember 1944, when the Union first undertook to' bargain,the respondentavoided meeting with the union representatives,failed to keep an appointment,and delayed and postponed meeting with them until threatened,on December11, with the filing of a strikenoticeWhilethe respondent contended that hewas engaged during this period and the ensuing months in the construction ofa new transmitter which, according to him, he was erecting practically single-handed, and was faced with the necessity of meeting a "deadline"imposed bythe Federal Communications Commission,the record indicates that he re-quested and received several extensions,the last of which expired on May 15,1945, a day after the actual completion of the construction.It is difficult tobelieve that this project prevented him from effectively negotiating with theUnion during that period,ifhe were acting in good faith.This excuse, how-ever, might appear more reasonable,were it not for the fact that the respond-ent had attempted at the very threshold of the negotiations to postpone col-lective bargaining until the completion of the transmitter,which, as it turnedout, was not completed until approximately 6 months after the Union's demand20Helen Christ testifiedthat on theday in question she observed Sanders at the switch-board, listening in on her telephone conversations with Snyder.Although she testifiedthat she could actually observe the keys and their position on the switchboard in the outerroom, from a standing position,through the window of the closed door of the control room,experiments conducted by the undersigned as well as by the parties or their counsel, at aview taken for the purpose, demonstrated that, although it was impossible to see theswitchboard keys from the position in which she testified she was standing at the time, itwould, however,have been possible to observe the person seated at the switchboard.Theundersigned finds, both on the basis of the testimony of Helen Christ,as well as PaulRobinson,that Christ did in fact observe Sanders at the switchboard on the occasion inquestion, although she could not, and did not, observe the keys on the switchboardIt isapparent that Christ was mistaken in her testimony in this respect and that she probablyconcluded, from what Robinson later told her, that she had personally observed the positionof keys.The undersigned does not consider that her credibility has been affected by thefact that she was mistaken in this regard. 492DECISIONSOF NATIONALLABOR RELATIONS BOARD-for collective bargaining.Moreover, the respondent's subsequent conduct indi-cates a deliberate design to ignoreand circumvent the Union as the collectivebargaining representativeThus, the respondent,on about December 14, 1944,again in March 1945,and finallylate in July or early in August 1945,unilater-ally,and without prior consulation with the Union,changed the hours ofwork in the operators'work schedule.Whether or not the change was neces-sitated by the exigencies of the respondent's operations is not here material.Again,the respondent,on February 7, 1945, andApril 10,1945,unilaterallygranted individual wage increases to employees,ww bile the Union was attemptingto negotiate a contract and obtain a generalwageincrease for all the employeeswhom it represented,and at a time when the dispute between the respondentand the Union was pending before the War Labor BoardThis conduct mani-fests a deliberate and flagrant disregard of the fundamental concept of col-lective bargaining,and has the necessary effect of discrediting and, underminingthe bargaining representative in the eyes of the employeesIthas been re-peatedly held by the Board and the courts to constitute the unfair labor prac-tice of refusal to bargain.This principle has been so well established in therealm of industrial relations as to permit of no further doubt.21Moreover,with respect to the wage increase granted to Beryl Shay, the respondent, whileostensibly resorting to' the procedure of the War Labor Board by filing an ap-plication for approval,after having already granted it without prior con-sultation with the Union,ignored the Union by failing to invite it to join in theapplication,despite the fact that he not only then knew that the Union hadbeen selected as representative,but so stated in the applicationThe excuseadvanced for thus by-passing the Union, namely,that lie relied upon the WarLabor Board to notify the Union, is not convincing,and certainly providesno justification for disregarding the collective bargaining representative at theoutset.Furthermore,the respondent's attempt to place the onus, for the fail-ure to obtain approval upon the Union,indicates a deliberate intent to discreditthe Union with the employees.With respect to the so-called bargaining conferences which occurred betweenDecember iS, 1944, when the Conciliator first entered the negotiations,and-whichfinally resulted in the submission of the dispute to the War Labor Board, therecord discloses that,although the respondent submitted a counterproposal onDecember 23, 1944,he evinced slight disposition to make any concession on themore important basic issues.Considered in the light of his subsequentconduct,following the submission of the dispute to the War Labor Board,when lie pe-titioned that'Board for reconsideration and, after its denial, appealed to theNational War Labor Board,it is apparent that the respondent was. not engagingin thatbona fidecollective bargaining envisioned by the Act,especially when itis recalled that during this period he was engaging in a course of unilateralconduct designed to discredit and undermine the Union.This is not to suggestthat an employer may not be entitled to exhaust such remedies as are availableto him before the War Labor Board,without being charged.with a refusal tobargain.The record here,however,amply establishes that the respondent re-sorted to the appellate procedure of the War Labor Board as a dilatory tacticto hinder and delay the Union in fulfilling its function as collective bargainingrepresentative.,Thus, it will be recalled that the respondent had stated toemployees that the War Labor Board lacked authority to enforce its directives;21SeeMatter ofSullivanDry DockitRepair Corporation,67 N. L R B.627, for acollection of authorities on this point.See alsoMajority Rule in Collective Bargaining,Ruth Weyand,ColumbiaLaw Review, Vol. XLV, 556,579 et seq for a discussion andrationale'onThe Power of a Statutory Representative to Bar Unilateral Changes byEmployer. BROWN RADIO SERVICE AND LABORATORY493threatened to litigate the dispute through the courts; advised one employeethat she would be "old and gray" before she received any benefit from itsdirectives ; and, about a week after the War Labor Board had issued its di-rective, after inquiring of the union representative, who had communicatedwith him to arrange a meeting to embody the terms of the directive in a con-tract, what the "dead line" was, announced that there would be a "slight delay,"as he intended to file a petition for review.It is clear from the foregoing, and the undersigned finds on the basis thereofand the entire record, that, by' the foregoing course of conduct, including thefailure to bargain in good faith, the unilateral action, both with respect tothe change in the hours of work and the granting of individual -wage increases,and the resort to the machinery of the War Labor Board as a means of hinderingand delaying the Union in fulfilling its role as statutory representative, therespondent has, from on or about November 1944, and at all times thereafter,failed and refused to bargain with the Union as the exclusive representative ofits employees within the appropriate unit with respect to rates of pay, wages,hours, and other conditions of employment, in violation of Section 8 (5) of theAct, thereby interfering with, restraining, and coercing his employees in theexercise of the rights guaranteed them in Section 7 of the Act.B. The unfair labor practice strikeAgainst this setting, the racho operators, after meeting to consider theirproblem, went on strike on August 12, 1945. It will be recalled that the respond-ent's petition for reconsideration had been denied by the Regional War LaborBoard 3 days earlier, on August 9; that the respondent had already indicatedthat lie intended to resort to all the dilatory means available to postpone, ifnot to frustrate, genuine collective bargaining, that when lie learned that theUnion intended to file the strike notice, he forthwith scheduled a meeting of hisemployees to be held several clays later, to discuss the Union and, through hissecretary, urged the union members in particular to attend, while decliningto accede to the employees' request to permit a union representative to bepresent.When these factors are considered in connection with the respondent's unilateral conduct, his attempts to discredit and undermine the Union, toalienate the members from their representative by suggesting that a poll be takento ascertain whether the Union still had a majority, indicating what employeesliebelieved could be relied upon to dissipate the Union's majority, and hisother acts of interference related above, and hereinafter found, there can belittle doubt that the strike was caused by the unfair labor practices of the re-spondent, and the undersigned so finds.The undersigned further finds thatthe strike was prolonged as a result of the said unfair labor practices, as morefully set forth below.The respondent contends, however, that by failing to comply with the provisionsof the War Labor Disputes Act, prior to concertedly ceasing work and goingon strike, the employees forfeited their status as employees and are not entitledto the relief and protection afforded by the Act. It may be assumed, for thepurpose of this case, that the War Labor Disputes Act is equally violated whetherthe employees fail to give the required notice altogether, or whether, having givensuch notice, they fail to comply therewith. , Clearly, then, it must be found thatthe employees violated the provisions of the War Labor Disputes Act in strikingbefore the expiration of the 30-day period.The contention raised here is, how-ever, by no means novel, and was urged before the Board in theRepublic Steelcase, where, after comprehensive analysis, examination of the legislative historyof that Act, and articulation of its rationale, the Board concluded that "the 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress did not intend.specifically, or,generally as part of its legislative policy,that the right of employees, . . . under the National Labor Relations Actbe affected by the War Labor Disputes Act." 22 The case is decisive upon thisissue in theinstant case, and the undersigned, therefore,finds, thatthe employeesherein did not forfeit their rights as employees under the Act by failing tocomply with the provisions of the War Labor Disputes Act. Itfollows as acorollary that the employees may not be denied the protection of the Act becausethey went on strike, contrary to the policy of that agency, while thedisputewas pending, on appeal by the respondent, before the War Labor Board. Theinstant case is clearly distinguishable from theAmerican Newscase 28 in whichthe employees resorted to a strike to compel the employer to grant a wage in-crease without awaiting prior approval of the War Labor Board. There is noshowing here that the purpose of the strike was illegal, except with regard tothe contention already disposed of, that the employees failed to comply with theWar Labor Disputes Act. If any conclusion is to be drawn, in connection withthe relation of the pendency of the proceedings before the War Labor Boardto the strike, it is that the employees resorted to the strike to compelobedienceto, rather than disregard of, the War Labor Board's directives.A further defense, not specifically urged at the hearing as a ground for therefusal to reinstate, but which is regarded by the undersignedas having beenraised, inasmuch as evidence was offered bearing upon it, is that relating to theevidence regarding the failure of the control room to function' on themorningof the strike.The undersigned is apparently asked to infer from the facts whichhave been detailed above, that the interruption of service,lasting1 hour on themorning of the strike, according to the respondent's letter to the Chairman ofthe Board, was attributable to the strikers.The evidence, at best, is circum-stantial, establishing merely that one of the union members was the last operatoron duty prior to the failure of operations, and while it creates a suspicion thatthe alleged acts may have been committed by one or more of the strikers, therewas no showing which, if any, of the strikers actually engaged in the alleged mis-conduct.However, even if the evidence were sufficient to establish that thecontrol room failure was clearly attributable to the strikers, the evidence ofmisconduct in connection with the strike' is too insubstantial, especially whereno actual damage was done, to warrant the application of the principles enun-ciated in theFansteelandSouthern Steamshipcases,24 so as to deny the strikersthe benefits of the Act because,of any alleged illegal conduct in connection withthe strike.Moreover, it is especiallysignificantthat the respondent,followingthe strikers' unconditional offer to return to work, at no time advanced theiralleged misconduct as a ground for refusing to reinstate them.Under these cir-cumstances, it may be concluded that the respondent did not consider the conductof such gravity as to afford a ground for refusal to reinstate, or, if he did soconsider it at the time, condoned the said alleged conduct.The undersigned finds, upon the basis of the foregoing and the entire record,that the strikers have not been deprived of the protection of the Act upon any ofthe foregoing, grounds, and further finds that the respondent discriminatorilyrefused them reinstatement on November 10, 1945, after they had unconditionallyn Matter of Republic Steel Corporation(98"Strip Hill),62 N. L. R. B. 1008, 1026. SeealsoMatter of Fairmont Creamery Company,64 N. L R. B 824;Matter of KalamazooStationery Company,Division of Western Tablet and Stationery Corp..66 N. L. R. B. 930;Matter of Bolin Aluminum and Brass Corporation,67 N.L. R. B. 847.23Matter of American News Company,Inc.,55 N. L. R. B. 1302;see, however,Matter ofRockwood Stove Works,63 N. L.R. B. 1297.24N L. R.B. v. Fansteel Metallurgical Corp.,306 U.S. 240;N. L. R. B. v. SoutherSteamshipCo., 316 U. S. 31. BROWN RADIO SERVICE AND LABORATORY495offered to return to work, and again in December 1945, because of their unionmembership and activity, and because they had resorted to a strike, thereby discriminating against them in regard to the hire and tenure and terms or condi-tions of employment, and discouraging membership in the Union ; and by theforegoing conduct, has interfered with, restrained, and coerced his employeeswithin the meaning of Section 7 of the Act.It is further found, upon the basis of the foregoing, and the entire record, thatby the statements of the respondent, Brown, to employee Helen Christ on orabout January 31, 1945; to employee Beryl Shay at the respondent's transmitterstation on or about May 23, 1945, and in connection with the withdrawal of herwage increase early -in June 1945, to employee Ciccoricco in July 1945; by inter-rogating his employees to ascertain their union sentiment ; by requiring employeesby means of employment applications, to disclose their intention and preferencewith respect to joining the Union; by engaging in surveillance of the union activ-ities of its employees on August 11, 1945, by intercepting telephone calls; byrefusing to bargain with the Union as the exclusive representative of the em-ployees; by discriminatorily refusing to reinstate the striking employees-afterthey had unconditionally offered to return to work ; and by the totality of hisconduct, all as more fully related above, the respondent has interfered with,restrained, and coerced his employees in the exercise of the rights guaranteedin Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce,among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the respondent has engaged in certain unfair laborpractices, it will be recommended that the respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the respondent has refused to bargain collectively withthe Union as the exclusive representative of his employees in an appropriateunit.Itwill, accordingly, be recommended that the respondent bargain collec-tively with the said Union upon request.It has been further found that the respondent has discriminated in regard tothe hire and tenure of employment of the employees whose names are set forthin Appendix A to this report and who had gone on strike on August 12, 1945, as aresult of the respondent's unfair labor practices, by refusing to reinstate themafter they had unconditionally offered to return to work. It will, therefore, berecommended that the respondent offer the said employees immediate and fullreinstatement to their former positions if they are available, otherwise to sub-stantially equivalent positions, dismissing, if necessary, any employees who werehired to replace the said employees subsequent to August 12, 1945, without preju-dice to their seniority or other rights and privileges; and that the respondentmake the said employees whole for any loss of pay they may have suffered byreason of the discrimination against them, by payment to each of them of a sumof money equal to that which each would normally have earned from November10, 1945, the date on which they unconditionally offered to return to work andwere discriminatorily refused reinstatement, to the date of the offer of reinstate- 496DECISIONSOF NATIONALLABOR RELATIONS BOARDment, less the net earnings 26 of each during the said period In view of theextensive and pervasive nature of the unfair labor practices engaged in by therespondent, manifesting an attitude of opposition to the purposes of the Act, itwill also be recommended, in order to protect the rights of the employees gen-erally, that the respondent be required to cease and desist from in any mannerinterfering with, restraining, and coercing his employees in the exercise of therights guaranteed under the Act R6Upon the basis of the foregoing findings of fact and upon the entire record inthe case, theundersignedmakes the following :CONCLUSIONS OF LAW1.National Association of Broadcast Engineers & Technicians is an unaffiliatedlabor organization within the meaning of Section 2 (5) of the Act.2All employees of the respondent performing the duties of radio operator andstudio operator, excluding the chief engineer and assistant chief engineer, at therespondent's studio and transmitter plant, and excluding all supervisory employ-ees with- authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3.National Association of Broadcast Engineers & Technicians was, on October18, 1944, and has, at all times thereafter been, the exclusive representative of allthe employees in the aforesaid unit, for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act4By refusing in November 1944, and at all times thereafter, to bargain collec-tively with National Association of Broadcast Engineers & Technicians as theexclusive representative of his employees in the aforesaid unit, the respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of theemployees whose names are set forth in Appendix A of the report, thereby discour-aging membership in a labor organization, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3) of the Act.6By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.7The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the respondent, his agents, successors, andassigns shall :zsBy net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his uglawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,S N L. R. B 440. Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered asearningsSee RepublicSteel Corporation v N LR. B , 311 U S 7wG SeeN L R B. v Express Publishing Company,312 U. S. 426 ; MayDepartmentStoics vN. L R B,326 U S 376 BROWN RADIO SERVICE AND LABORATORY497f Cease and desist from :(a)Refusingto bargain collectively with National Association of BroadcastEngineers& Technicians as the exclusive representative of all its employees withinthe aforesaid appropriate unit, and from taking unilateral action, without priorconsultation with the Union, with respect to rates of pay, wages, hours, and otherconditions of employment affecting the said employees;(b)Discouraging membership in National Association of Broadcast Engineers& Technicians by discharging or refusing to reinstate any of his employees,or in any other manner discriminating in regard to their hire and tenure of,employment, or any term or condition of employment;(c) Interrogating any of his employees, orally, or bymeans of employmentapplicationsor any like or similar devices, with regard to their union member-ship, affiliations, or sentiment regarding union; 27(d)Engaging in any surveillance of the union activities of his employees;(e)In any other manner interfering with, restraining or coercing hisemployees in the exercise of the rights to self-organization, to form labororganizations, to join or assist National Association of Broadcast Engineers &Technicians, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid and protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersignedfindswilleffectuate the policies of the Act:(a)Upon request, bargain collectively with National Association of Broad-cast Engineers & Technicians as the exclusive representative of all his em-ployeeswithin' the aforesaid appropriate unit in regard to any terms andconditions of employment affecting the said employees ;(b)Offer the employees whose names are 'set forth in Appendix A of thisreport, immediate and full reinstatement to their former positions if theyare available, otherwise to substantially equivalent positions, dismissing, ifnecessary, any.employees who were hired to replace the said employees subse-quent to August 12, 1945, without prejudice to their seniority and other rightsand privileges ;(c)Make whole the said employees whose names are set forth in AppendixA of this report, for any loss of pay they may have suffered by reason of therespondent's discrimination against them, by payment to each of them of a sumof money equal to that which each would normally have earned as wages fromNovember 10, 1945, the date on which after they unconditionally offered toreturn to work they were discruninatorily refused reinstatement, to the dateof the offer of reinstatement, less the net earnings 28 of each during said period ;(d) Post at his broadcasting studio in Rochester, New York, and at his trans-mitter plant in Brighton, New York, copies of the notice attached hereto marked"Appendix A." Copies of said notice, to be furnished by the Regional Directorof the Third Region, shall, after being duly signed by the respondent, be postedby the respondent immediately upon receipt thereof and maintained by ,hire forsixty (60) consecutive days thereafter in conspicuous places, including all27Although the record indicates that the respondent has, since being informed by agentsof the Board that the use of the application might constitute an unfair labor practice,abandoned the practice, in view of the pervasiveness of the respondent's unfair laborpractices, and the likelihood that he may resume the practice unless required to cease anddesist therefrom by a Board order, the undersigned is persuaded that the policies of theAct will be best effectuated by ancorder that lie be required to do so28 See footnote 25,supra. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material ;(e)Notify the Regional Director for the Third Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this -Intermediate Report, the respondent notifies said RegionalDirector in writing that he will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November27, 1945, any party or counsel for the Board may, within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and, Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director. As further provided in slid Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of the order transferring the0Dated May 9, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESIRVING ROGOSIN,Triad ExaminerRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist National Association of Broadcast Engineers & Techniciansor any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.We will not interrogate any of our employees, orally, by means ofemployment applications or any like or similar devices, with regard to theirunion membership, affiliations, or sentiment regarding unions.We will not engage in any surveillance of the union activities of ouremployees.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a' result of the discrimination.We will bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit BROWN RADIO SERVICE AND LABORATORY499described herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All employees of the respondent performing the duties of radio operatorand studio operator, excluding the chief engineer and assistant chiefengineer at the respondent's studio and transmitter plant and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action.We will not take any unilateral action, without prior consultation withthe Union, with respect to rates of pay, wages, hours, and other conditionsof employment, affecting the employees in the aforesaid unit.The employees referred to above are :Joseph DuranteClara WestonHelen ChristFrank CiccoriccoBeryl ShayAll our employees are free to become or remain members of the'above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.GORDON P. BROWN, an individual, doingbusiness under the trade name and styleof BROWN RADIO SERVICE AND LABORATORY,Employer.By ------------------------------------------(Representative)(Title)Dated--------------------NoTE.-Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice mustremainposted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.712344-47-vol. 70-33